Mr. Justice Merour
delivered the opinion of the court, March 20th 1882.
At what time is a due-bill payable on demand barred by the statute of limitations? Does the statute begin to run at its date, or not until payment is demanded ? It is a well-recognised rule of law, that the statute begins to run on a promissory note, whether negotiable or not, whenever a cause of action accrues thereon : that is, from the time the holder has a right to demand the thing claimed: Bucklin v. Ford, 5 Barb. 393; 2 Parsons on Notes & Bills 641-2. The words “on demand” in a note do not make the demand a condition precedent to a right of action.; but import the debt is due and demandable immediately, or at least that the commencement of a suit therefor is a sufficient demand: Byles on Bills *342; Taylor’s Adm’rs v. Witman’s Adm’rs, 3 Grant 138; Milne’s Appeal, decided at the- present term (post, p. 483). A promise in writing to pay a note “ at any time within six years from this date” was held a promise to pay on demand, and the statute ran from its date: Young v. Weston, 39 Maine 492. The attempt was made on the argument to subject this due-bill- to the rule applicable in case of a promise to return specific property or securities on demand, as in Finkbone’s Appeal, 5 Norris 368; and of a deposit in bank as in The Girard Bank v. The Bank of Penn Township, 3 Wright 92. The due-bill now in question does not admit the application of that rule. It reads “due William Andress, four hundred dollars, payable on demand.” It was signed by the appellant’s testator, and dated August 1st 1867. The maker died on the 16th May 1879. Thus he lived nearly twelve years after the statute began to run against the claim. The payee died in November 1870, and letters of administration on his estate were granted on the 18th January 1871. So there was a party to sue, as well as one to be sued. As, then, the due-bill was barred by the statute long before the maker thereof died, the appellants did not take nor hold any of the assets of his estate in trust for its payment. There was no evidence of any promise to pay other than that contained in the due-bill, nor of any demand for payment until it was presented at the audit, March 8th 1881. The statute of limitations was then interposed, and the learned judge erred in not disallowing the claim.
Decree reversed, the exceptions to the allowance of the claim are sustained, and it is ordered that distribution be made conformably with this opinion.